Citation Nr: 0113780	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  95-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dizziness due to 
Agent Orange exposure and on a direct basis.

2.  Entitlement to service connection for a rash on the arms 
and feet due to Agent Orange exposure and on a direct basis.

3.  Entitlement to service connection for numbness of the 
feet due to Agent Orange exposure and on a direct basis.

4.  Entitlement to service connection for a toenail disorder 
due to Agent Orange exposure and on a direct basis.

5.  Entitlement to service connection for lumbosacral sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1955 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for dizziness due to Agent Orange exposure, for a rash on the 
arms and feet due to Agent Orange exposure, for numbness of 
the feet due to Agent Orange exposure, for a toenail disorder 
due to Agent Orange exposure, and for the low back.  The 
veteran only perfected appeals as to the issues pertaining to 
exposure to Agent Orange.  In April 1998 this matter came 
before the Board and was remanded to the RO for further 
evidentiary development and to rectify a procedural error.  

This matter further comes before the Board from a March 1999 
rating decision in which the RO in part denied service 
connection for lumbosacral strain.  In August 2000 the Board 
remanded this matter to the RO to schedule the veteran for a 
personal hearing before a traveling Member of the Board at 
the RO.  Accordingly, in December 2000 a hearing was held at 
the RO before C.W. Symanski, who is the Member of the Board 
rendering the final determination in this claim, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran testified in December 
2000 that he had received treatment in the 1980s and 1990s at 
the Columbia VA medical center (VAMC).  The only VA treatment 
records in the claims folder are from the Augusta VAMC.  As 
VA treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

With regard to the veteran's claim for service connection for 
lumbosacral strain, the veteran contends that his back 
problems started in service after he had to unload a large 
load of munitions, and that at that time he went on sick 
call.  Service medical records show that he was treated for 
complaints of low back pain on several occasions, and in 
January 1964 the diagnosis was low back sprain, and in May 
1963 and April 1967 the diagnosis was low back strain.  The 
veteran contends that he has had low back pain since service.  
In light of the VCAA, the veteran should be scheduled for a 
VA orthopedic examination to determine the etiology of his 
current low back condition, and whether it may be related to 
service.

With regard to the veteran's claims pertaining to Agent 
Orange exposure, the Board notes that there has not been 
complete compliance with the terms of the April 1998 remand 
order, thus rendering the record incomplete and impeding the 
Board's review.  In April 1998, the Board directed the RO to 
schedule the veteran for comprehensive VA dermatologic and 
neurologic examinations, in order to ascertain the nature and 
likely etiology of any claimed disability, and in particular 
to assess any residuals of Agent Orange exposure.  Although 
the veteran underwent a VA examination in neurology in 1998, 
the Board finds that these examinations did not provide the 
requested opinions.  Therefore, in light of the U.S. Court of 
Appeals for Veterans Claims (Court) directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand.  Stegall 
v. West, 11Vet. App. 268 (1998).  In Stegall the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994).  Accordingly, the RO should review the 
veteran's claims for service connection for dizziness, a skin 
rash, numbness of the feet, and a toenail disorder on a 
direct basis.  In that regard, it is noted that service 
medical records show that the veteran was treated for a skin 
rash and numbness during service.  In light of the VCAA, the 
examiner should be asked to opine whether the veteran's 
claimed disabilities due to Agent Orange exposure, may be 
otherwise related to service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
dizziness, a skin rash of the arms and 
feet, numbness of the feet, a toenail 
disorder, and a low back condition since 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include current 
treatment records from the Augusta VAMC 
as well as complete treatment records 
from the Columbia VAMC.

3.  Thereafter, the veteran should be 
afforded VA examinations in orthopedics, 
neurology, and dermatology to ascertain 
the nature and probable etiology of his 
low back condition and his claimed 
disabilities of dizziness, skin rash of 
the arms and feet, and numbness of the 
feet, and a toenail disorder, in 
particular to assess any residuals of 
Agent Orange exposure.  The claims folder 
must be reviewed by the examiners prior 
to conducting the examination and the 
examiners should specifically note that 
the file has been reviewed.  All 
indicated tests and studies should be 
performed and all clinical findings 
should be set forth in detail.  The 
appropriate examiners should provide an 
opinion, if possible, indicating the 
nature and likely etiology of the 
veteran's claimed disorders due to Agent 
Orange exposure, and whether it is at 
least as likely as not that the claimed 
disorders arose due to exposure to Agent 
Orange during the veteran's service or 
were initially manifested during service.  
The orthopedic examiner should provide an 
opinion as to whether the veteran's low 
back condition is at least as likely as 
not related to the complaints of low back 
pain and the low back strain he 
experienced in service.  The complete 
rationale for any opinion(s) expressed 
should be provided.  

4.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


